REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Gourevitch et al. (US 20200104027 A1) in ¶0002 discloses this relates generally to touch sensor panels, and more particularly to touch sensor panels having crosstalk between routing traces and touch sensor electrodes. Fig. 4c, Abstract and ¶0037 discloses in some examples, shielding electrodes can be provided to reduce fringing field coupling between a user's grip and routing traces that are missing a neighboring trace. In some examples, a global correction for finger to trace coupling can be performed based on stored matrices that characterize cross-coupling between touch sensor electrodes in a touch sensor electrode array. Fig. 3b and ¶0031 discloses the sense signal (referred to as Vin) can be inputted into the inverting input of operational amplifier 308, and the non-inverting input of the operational amplifier can be coupled to a reference voltage Vref. Operational amplifier 308 can drive its output to voltage Vo to keep Vin substantially equal to Vref, and can therefore maintain Vin constant or virtually grounded.
 	However, claims 1-6 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“a plurality of switching elements each of which is disposed between a detection electrode and the corresponding peripheral wiring and that is connected to the detection See Figs. 5, 6, 9, ¶0050-¶0052 and ¶0086 of the specification as filed. 
 	Claims 7-12 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 7:  
 	“a plurality of switching elements each of which is disposed between a detection electrode and the corresponding peripheral wiring and that is connected to the detection electrode and the corresponding peripheral electrode,… in a condition in which a predefined voltage is applied to a peripheral wiring connected to a detection electrode to be used for detection when the plurality of switching elements are in an off-state, the voltages of the plurality of drive electrodes are changed, and subsequently the switching elements are turned from off to on.” See Figs. 5, 6, 9, ¶0050-¶0052 and ¶0086 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692